DETAILED ACTION
	This is the final office action in response to amendments filed 07/28/2021. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Amendments filed 07/28/2021 have been entered. Applicant’s arguments regarding the specification objection have been considered but are not persuasive. Applicant cites paragraphs 58-59 of the specification stating that Fig. 6B is an example of the vehicle being within a second proximity threshold but not within a first proximity threshold (“If it is determined that ADV 601 is within the second predetermined proximity, i.e. not close to point A in Figure 6B, but it is not within the first predetermined proximity, as shown in Figure 6B”). However, as shown by Fig. 8 and paragraph 19, it is determined that the ADV is within a second predetermined proximity in response to the determination that the vehicle is within a first predetermined proximity. It is confusing how 6B is showing an example of the vehicle being within the second proximity, but not the first proximity when as disclosed the invention determines the second proximity in response to the ADV being within a first proximity. 


Specification
The disclosure is objected to because of a contradiction within the specification. Paragraph [0058] states “if it is further determined that ADV 601 is within a first predetermined proximity of motion trajectory boundary 611 as shown in Figure 6B (e.g., crossing motion trajectory boundary 611), it is determined whether ADV 601 is within a second predetermined proximity of safe drivable area boundary 612.” In the next paragraph [0059] it is stated “If it is determined that ADV 601 is within the second predetermined proximity, i.e. not close to point A in Figure 6B, but it is not within the first predetermined proximity, as shown in Figure 6B in this example…”. Further as shown by steps 801 and 802 in Fig. 8 and paragraph 19 it is determined that the ADV is within the second predetermined proximity based on a response that the vehicle is within a first predetermined proximity. It is unclear how the ADV is determined to be within the second predetermined proximity if it is not within the first predetermined proximity and whether Figure 6B is an example of the ADV 601 being within a first predetermined proximity of motion trajectory boundary 611 or not as it gives conflicting information about the example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beller (US 20200139967) in view of Zhao (US 20190367021).
Regarding claim 1, Beller teaches a computer-implemented method for operating an autonomous driving vehicle (Fig. 2 process 200), the method comprising: 
obtaining a motion trajectory boundary based on a trajectory that has been planned to drive an autonomous driving vehicle (ADV) for a next time period (Fig. 2 motion trajectory 204 and modified trajectory 220 [0039] “the operations may include evaluating at discrete timesteps or points along the trajectory 204” with the motion trajectory being evaluated at timesteps being interpreted with the trajectory being bounded at each timestep with Fig. 2 showing an example of the boundary of the trajectory changing at a new timestep); 
determining a safe drivable area boundary for the ADV based on perception data perceiving a driving environment surrounding the ADV ([0036] “Drivable area 206 may be generated based on static and/or dynamic objects in the environment” with [0039] discussing modifying the drivable area using data gathered by a sensor system and [0009] discussing the drivable area being enclosed by a boundary), 
projecting the motion trajectory boundary and the safe drivable area boundary onto a map (Fig. 2 shows the trajectory 204 and the drivable area on a map 206); 
determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary (Fig. 2 shows the trajectory 204 and the drivable area 206 on a map in relation to the position of the vehicle 102 with the trajectory and the drivable area being determined based on the proximity of vehicle 104 to the vehicle 102); and 
performing a fail-safe action or a fail operational action based on the relative location of the ADV in view of the motion trajectory boundary and the safe drivable area boundary (Fig. 2 218 modifies the trajectory based on the relative position of the vehicle to the modified drivable area and [0040] discusses modifying the trajectory to initiate following with [0041] giving examples including slowing down or stopping).
Beller teaches determining a safe drivable area as described above, but does not explicitly teach wherein the safe drivable area boundary defines an area around the ADV comprising: a first area extending backwards from the ADV a first distance, and a second area extending forwards from the ADV a second distance.
	Zhao teaches wherein the safe drivable area boundary defines an area around the ADV comprising: a first area extending backwards from the ADV a first distance, and a second area extending forwards from the ADV a second distance ([161] discusses using the process 800 to create an adjusted drivable area 964 with Fig. 9 showing the adjusted drivable area 964 extending backwards and forwards from the vehicle a depicted distance).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area boundary of Beller and modify it to extend forwards and backwards as taught by Zhao as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Regarding claim 12, Beller teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (Fig. 2 process 200 with [0035] describing the process as computer-executable instructions stored on one or more computer-readable storage media), the operations comprising: 
obtaining a motion trajectory boundary based on a trajectory that has been planned to drive an autonomous driving vehicle (ADV) for a next time period (Fig. 2 motion trajectory 204 and modified trajectory 220 [0039] “the operations may include evaluating at discrete timesteps or points along the trajectory 204” with the motion 
determining a safe drivable area boundary for the ADV based on perception data perceiving a driving environment surrounding the ADV ([0036] “Drivable area 206 may be generated based on static and/or dynamic objects in the environment” with [0039] discussing modifying the drivable area using data gathered by a sensor system and [0009] discussing the drivable area being enclosed by a boundary),  
projecting the motion trajectory boundary and the safe drivable area boundary onto a map (Fig. 2 shows the trajectory 204 and the drivable area on a map 206); 
determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary (Fig. 2 shows the trajectory 204 and the drivable area 206 on a map in relation to the position of the vehicle 102 with the trajectory and the drivable area being determined based on the proximity of vehicle 104 to the vehicle 102); and 
performing a fail-safe action or a fail operational action based on the relative location of the ADV in view of the motion trajectory boundary and the safe drivable area boundary (Fig. 2 218 modifies the trajectory based on the relative position of the vehicle to the modified drivable area and [0040] discusses modifying the trajectory to initiate following with [0041] giving examples including slowing down or stopping).
wherein the safe drivable area boundary defines an area around the ADV comprising: a first area extending backwards from the ADV a first distance, and a second area extending forwards from the ADV a second distance.
	Zhao teaches wherein the safe drivable area boundary defines an area around the ADV comprising: a first area extending backwards from the ADV a first distance, and a second area extending forwards from the ADV a second distance ([161] discusses using the process 800 to create an adjusted drivable area 964 with Fig. 9 showing the adjusted drivable area 964 extending backwards and forwards from the vehicle a depicted distance).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area boundary of Beller and modify it to extend forwards and backwards as taught by Zhao as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Regarding claim 17, Beller teaches a data processing system (Fig. 2 process 200 with [0035] describing the process as computer-executable instructions stored on one or more computer-readable storage media), comprising: 
a processor (Fig. 5 processor 516 described to implement the embodiment of process 200); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Fig. 5 memory 518 described to implement the embodiment of process 200), the operations including: 
obtaining a motion trajectory boundary based on a trajectory that has been planned to drive an autonomous driving vehicle (ADV) for a next time period (Fig. 2 motion trajectory 204 and modified trajectory 220 [0039] “the operations may include evaluating at discrete timesteps or points along the trajectory 204” with the motion trajectory being evaluated at timesteps being interpreted with the trajectory being bounded at each timestep with Fig. 2 showing an example of the boundary of the trajectory changing at a new timestep); 
determining a safe drivable area boundary for the ADV based on perception data perceiving a driving environment surrounding the ADV ([0036] “Drivable area 206 may be generated based on static and/or dynamic objects in the environment” with [0039] discussing modifying the drivable area using data gathered by a sensor system and [0009] discussing the drivable area being enclosed by a boundary), ; 
projecting the motion trajectory boundary and the safe drivable area boundary onto a map (Fig. 2 shows the trajectory 204 and the drivable area on a map 206); 
determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary (Fig. 2 shows the trajectory 204 and the drivable area 206 on a map in relation to the position of the vehicle 102 and 
performing a fail-safe action or a fail operational action based on the relative location of the ADV in view of the motion trajectory boundary and the safe drivable area boundary (Fig. 2 218 modifies the trajectory based on the relative position of the vehicle to the modified drivable area and [0040] discusses modifying the trajectory to initiate following with [0041] giving examples including slowing down or stopping).
Beller teaches determining a safe drivable area as described above, but does not explicitly teach wherein the safe drivable area boundary defines an area around the ADV comprising: a first area extending backwards from the ADV a first distance, and a second area extending forwards from the ADV a second distance.
	Zhao teaches wherein the safe drivable area boundary defines an area around the ADV comprising: a first area extending backwards from the ADV a first distance, and a second area extending forwards from the ADV a second distance ([161] discusses using the process 800 to create an adjusted drivable area 964 with Fig. 9 showing the adjusted drivable area 964 extending backwards and forwards from the vehicle a depicted distance).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area boundary of Beller and modify it to extend forwards and backwards as taught by Zhao as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.


Claims 2-3, 6, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Zhao and further in view of Mahabadi (US 20180356819).
Regarding claim 2, modified Beller teaches a safe drivable area defined as an area and its relation to the trajectory of the vehicle. It does not explicitly teach wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory.
Mahabadi teaches wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory ([0090] discusses and Fig. 8 shows a local trajectory 820 or a safe corridor showing the optimal path 702 bound by lines 802 and 804).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-dimensional area for the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”.

Regarding claim 3, modified Beller teaches the motion trajectory changing based on sensed obstacles in the area. It does not explicitly teach wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules
wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules ([0063] discusses the trajectory control system including a host vehicle process unit providing position and kinematic constraints with [0064] discussing the trajectory planning system including free-space constraints with [0060] discussing this as including other road users and obstacles on the road and [0074] further discussing the trajectory including a velocity profile of the host vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-dimensional area for the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).

Regarding claim 6, modified Beller teaches showing a vehicle’s relation to the motion trajectory and the safe drivable area. It does not teach teaches wherein determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary comprises: 
determining whether the ADV is within a first predetermined proximity of the motion trajectory boundary on the map; and
performing at least one of the fail-safe action or the fail operational action, in response to determining that the ADV is within the first predetermined proximity of the motion trajectory boundary.
Mahabadi teaches wherein determining a relative location of the ADV within the map relative to the motion trajectory boundary and the safe drivable area boundary comprises: 
determining whether the ADV is within a first predetermined proximity of the motion trajectory boundary on the map ([0065] discusses the controller 330 generating commands to the vehicle to implement the trajectory along a path of waypoints with Fig. 5 showing the vehicle being mapped along waypoints and including a velocity profile with the vehicle changing speed to implement the waypoints being interpreted to be considering the proximity of the vehicle to the waypoints of the trajectory); and 
performing at least one of the fail-safe action or the fail operational action, in response to determining that the ADV is within the first predetermined proximity of the motion trajectory boundary ([0065] discusses the commands from the controller to the vehicle to implement the trajectory including a velocity profile with brake/accelerator commands).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-dimensional area for the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi 

Regarding claim 13, modified Beller teaches a safe drivable area defined as an area and its relation to the trajectory of the vehicle. It does not explicitly teach wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory.
Mahabadi teaches wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory ([0090] discusses and Fig. 8 shows a local trajectory 820 or a safe corridor showing the optimal path 702 bound by lines 802 and 804).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-dimensional area for the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).

Regarding claim 14, modified Beller teaches the motion trajectory changing based on sensed obstacles in the area. It does not explicitly teach wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules.
wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules ([0063] discusses the trajectory control system including a host vehicle process unit providing position and kinematic constraints with [0064] discussing the trajectory planning system including free-space constraints with [0060] discussing this as including other road users and obstacles on the road and [0074] further discussing the trajectory including a velocity profile of the host vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-dimensional area for the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).

Regarding claim 18, modified Beller teaches a safe drivable area defined as an area and its relation to the trajectory of the vehicle. It does not explicitly teach wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory.
Mahabadi teaches wherein the motion trajectory boundary defines an area within which the ADV is expected to be located for the next time period if the ADV was driven according to the trajectory ([0090] discusses and Fig. 8 shows a local trajectory 820 or a safe corridor showing the optimal path 702 bound by lines 802 and 804).


Regarding claim 19, modified Beller teaches the motion trajectory changing based on sensed obstacles in the area. It does not explicitly teach wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules.
Mahabadi teaches wherein the motion trajectory boundary is determined based on predicted movement of one or more obstacles within a predetermined proximity of the ADV in view of a current location and a current speed of the ADV according to a set of one or more driving rules ([0063] discusses the trajectory control system including a host vehicle process unit providing position and kinematic constraints with [0064] discussing the trajectory planning system including free-space constraints with [0060] discussing this as including other road users and obstacles on the road and [0074] further discussing the trajectory including a velocity profile of the host vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-.

Claims 4-5, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Zhao and further in view of Taguchi (US 20090048768).
Regarding claim 4, Beller teaches wherein the safe drivable area boundary is determined based on a distance between the ADV and each of one or more obstacles identified based on the perception data according to a set of one or more safety clearance rules ([0027] discusses the drivable area being modified based on actions or positions of objects within a proximity of the host vehicle as determined by sensor data received by the host vehicle with the proximity being interpreted as a distance between the object and the vehicle with [0010] discussing how the drivable area is defined by constraints within which a vehicle can safely travel relative to the objects with [0011] giving examples of the safety constraints), .
Modified Beller teaches determining a safe drivable area as described above, but does not explicitly teach wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV.
Taguchi teaches wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV ([0061]-[0062] discuss monitoring the drivable area between a leading vehicle and a trailing vehicle where the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area defined by obstacles of modified Beller and further modify it with the obstacles being in front of and behind the vehicle of Taguchi as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Regarding claim 5, Beller teaches wherein the safe drivable area boundary is determined further based on a lane configuration of one or more lanes of a road in which the ADV is located ([0011] discusses what is used to determine the drivable area including rules of the road such as lane boundaries), the lane configuration is obtained based on map data of the map ([0058] discusses the drivable area accessing map data from map storage and using in part the map data to determine planned paths or potential paths to navigate the environment with Fig. 2 further showing multiple lanes on the map), 
Beller teaches a safe drivable area boundary as described above but does not explicitly teach the area defined by the safe drivable area boundary comprises a third area extending sideways from the ADV a second distance into a lane of the lane configuration next to the ADV.
 the area defined by the safe drivable area boundary comprises a third area extending sideways from the ADV a second distance into a lane of the lane configuration next to the ADV ([161] discusses using the process 800 to create an adjusted drivable area 964 with Fig. 9 showing the adjusted drivable area 964 extending sideways from the vehicle into a lane next to the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area boundary of Beller and modify it to extend sideways as taught by Zhao as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Regarding claim 15, Beller teaches wherein the safe drivable area boundary is determined based on a distance between the ADV and each of one or more obstacles identified based on the perception data according to a set of one or more safety clearance rules ([0027] discusses the drivable area being modified based on actions or positions of objects within a proximity of the host vehicle as determined by sensor data received by the host vehicle with the proximity being interpreted as a distance between the object and the vehicle with [0010] discussing how the drivable area is defined by constraints within which a vehicle can safely travel relative to the objects with [0011] giving examples of the safety constraints), .
wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV.
Taguchi teaches wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV ([0061]-[0062] discuss monitoring the drivable area between a leading vehicle and a trailing vehicle where the leading vehicle is interpreted as an obstacle in front of the vehicle and the trailing vehicle is interpreted as an obstacle behind the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area defined by obstacles of modified Beller and further modify it with the obstacles being in front of and behind the vehicle of Taguchi as monitoring obstacles within multiple directions of the vehicle would allow for detecting potential obstacle collisions within multiple directions making the overall system safer.

Regarding claim 16, Beller teaches wherein the safe drivable area boundary is determined further based on a lane configuration of one or more lanes of a road in which the ADV is located ([0011] discusses what is used to determine the drivable area including rules of the road such as lane boundaries), and wherein the lane configuration is obtained based on map data of the map ([0058] discusses the drivable area accessing map data from map storage and using in part the map data to determine planned paths or potential paths to navigate the environment with Fig. 2 further showing multiple lanes on the map).
Regarding claim 20, Beller teaches wherein the safe drivable area boundary is determined based on a distance between the ADV and each of one or more obstacles identified based on the perception data according to a set of one or more safety clearance rules ([0027] discusses the drivable area being modified based on actions or positions of objects within a proximity of the host vehicle as determined by sensor data received by the host vehicle with the proximity being interpreted as a distance between the object and the vehicle with [0010] discussing how the drivable area is defined by constraints within which a vehicle can safely travel relative to the objects with [0011] giving examples of the safety constraints), .
Modified Beller teaches determining a safe drivable area as described above, but does not explicitly teach wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV.
Taguchi teaches wherein the one or more obstacles comprise a first obstacle behind the ADV and a second obstacle in front of the ADV ([0061]-[0062] discuss monitoring the drivable area between a leading vehicle and a trailing vehicle where the leading vehicle is interpreted as an obstacle in front of the vehicle and the trailing vehicle is interpreted as an obstacle behind the vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the safe drivable area defined by obstacles of modified Beller and further modify it with the obstacles being in front of and behind the vehicle of Taguchi as monitoring obstacles within multiple directions of the vehicle .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Zhao and Mahabadi and further in view of Clarke (US 20150151725) and Oltmann (WO 2019228776).
Regarding claim 7, modified Beller does not teach further comprising: 
determining whether the ADV is within a second predetermined proximity of the safe drivable area boundary, in response to determining that the ADV is within the first predetermined proximity of the motion trajectory boundary; and
in response to determining that the ADV is not within the second predetermined proximity, 
generating a warning signal to a primary autonomous driving system, and 
transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action.
Clarke teaches further comprising: 
determining whether the ADV is within a second predetermined proximity of the safe drivable area boundary, in response to determining that the ADV is within a first predetermined proximity of the motion trajectory boundary ([0344] discusses the system 100 determining if the primary vehicle 200a has exceeded a second predetermined threshold distance with the target vehicle with the distance being dependent on collision avoidance with the target vehicle and herein being interpreted as a safe drivable boundary).

Clarke does not teach in response to determining that the ADV is not within the second predetermined proximity, 
generating a warning signal to a primary autonomous driving system (), and 
transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action ().
Oltmann teaches in response to determining that the ADV is not within the second predetermined proximity, 
generating a warning signal to a primary autonomous driving system ([0127]-[0129] discuss the secondary control unit NSG taking over vehicle control from the main control device HSG herein being interpreted as a warning signal), and 
transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action ([0127]-[0129] discuss the secondary control unit NSG taking over vehicle control and carrying out an emergency target trajectory herein being interpreted as a fail operational action).
. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Zhao, Mahabadi, Clarke and Oltmann and further in view of Shiraishi (2002 - Crash Zones Based On Driver’s Collision Avoidance Operation for Its).
Regarding claim 8, modified Beller does not teach wherein transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map;
initiating the fail-safe action if the ADV is determined within the low speed zone; and 
initiating the fail operational action if the ADV is not within the low speed zone.
Mahabadi teaches wherein transmitting a first signal to a secondary autonomous driving system to initiate at least one of the fail-safe action or the fail operational action ([0065] discusses the commands from the controller to the vehicle to implement the  comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map ([0074] discusses the velocity profile of the trajectory with the velocity profile being determined on one or more factors including road speed limits with [0047] discussing generating kinematic constraints on the vehicle using map data and [0061] discussing map data being used to determine boundary constraints); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-dimensional area for the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).
Mahabadi does not teach initialing the fail-safe action if the ADV is determined within the low speed zone; and 
initiating the fail operational action if the ADV is not within the low speed zone.
Shiraishi teaches initialing the fail-safe action if the ADV is determined within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (1) of applying the brakes and stopping before the vehicle reaches the obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (under a certain speed, you can still brake and avoid the collision)); and 
initiating the fail operational action if the ADV is not within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (2) of steering the vehicle around an obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (over a certain speed, you can have to steer to avoid the collision)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of modified Beller and further modify it with the reactions of Shiraishi as having different reactions dependent on the speed allows the system to choose the action that would be safest given the speed of the vehicle making the overall system safer.

Regarding claim 9, modified Beller does not teach wherein in response to determining that the ADV is within the second predetermined proximity, the method further comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map
transmitting a second signal to the secondary autonomous driving system to activate the fail-safe action if the ADV is determined within the low speed zone; and 
transmitting a third signal to the secondary autonomous driving system to activate the fail operational action if the ADV is not within the low speed zone.
wherein in response to determining that the ADV is within the second predetermined proximity, the method further comprises: 
determining whether the ADV is within a low speed zone based on a current location of the ADV and a lane configuration of one or more lanes of a road in which the ADV is located on the map ([0074] discusses the velocity profile of the trajectory with the velocity profile being determined on one or more factors including road speed limits with [0047] discussing generating kinematic constraints on the vehicle using map data and [0061] discussing map data being used to determine boundary constraints); 
Mahabadi teaches transmitting a signal to the secondary autonomous driving system to activate the fail-safe action ([0065] discusses the commands from the controller to the vehicle to implement the trajectory including a velocity profile with brake/accelerator commands herein being interpreted as the fail-safe action).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle trajectory of modified Beller and further modify it with the motion trajectory boundary of Mahabadi as defining a two-dimensional area for the motion trajectory allows for taking into consideration objects that are immediately on the side of the vehicle making the system safer (as Mahabadi calls it creating a “safe corridor”).
Mahabadi does not explicitly teach transmitting a second signal to the secondary autonomous driving system to activate the fail-safe action if the ADV is determined within the low speed zone; and 
transmitting a third signal to the secondary autonomous driving system to activate the fail operational action if the ADV is not within the low speed zone.
transmitting a second signal to the secondary autonomous driving system to activate the fail-safe action if the ADV is determined within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (1) of applying the brakes and stopping before the vehicle reaches the obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (under a certain speed, you can still brake and avoid the collision); and 
transmitting a third signal to the secondary autonomous driving system to activate the fail operational action if the ADV is not within the low speed zone (Page 210 Col. 2 discusses the collision avoidance option (2) of steering the vehicle around an obstacle with Page 212 Col. 1 discussing the distance to the critical point of when you can brake or steer to avoid a collision increasing in proportion with the speed over a certain initial speed (over a certain speed, you can have to steer to avoid the collision).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of modified Beller and further modify it with the reactions of Shiraishi as having different reactions dependent on the speed allows the system to choose the action that would be safest given the speed of the vehicle making the overall system safer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Zhao and further in view of Magzimof (US 20190385460).
Regarding claim 10, Beller teaches , and wherein the fail operational action comprises controlling the ADV to move according to an alternative trajectory ([004] discusses generating a modified trajectory 220 to replace the trajectory 204 based on perceived objects. [0011] further discusses the potential path including a lane change (passing objects on a multi-lane road) to avoid objects).
Modified Beller teaches performing a braking operation as a fail-safe action but does not explicitly teach wherein the fail-safe action comprises emergency braking when the first distance exceeds a threshold.
Magzimof teaches wherein the fail-safe action comprises emergency braking when the first distance exceeds a threshold ([0039] discusses performing an emergency stop of a vehicle when the distance to a boundary falls below a predetermined distance threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the braking action of modified Beller and further modify it with the emergency braking after a distance threshold of Magzimof as this would allow for automatic braking to occur without the intervention of an operator creating a more efficient system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Zhao and further in view of Oltmann.
Regarding claim 11, Beller teaches wherein the motion trajectory boundary and the safe drivable area boundary are determined by a primary autonomous driving system (Fig. 5 shows the drivable area determination system 528 and planner system 562 which determines the trajectory with [0059] describing an embodiment where the and wherein the fail-safe action and the fail operational action are performed by a secondary autonomous driving system  (Fig. 5 shows the system controller 530 which [0061] describes as controlling the propulsion and braking as a separate system from the drivable area determination system 528).
Modified Beller does not explicitly teach the secondary system serving as a standby system with respect to the primary autonomous driving system. Oltmann teaches wherein the fail-safe action and the fail operational action are performed by a secondary autonomous driving system serving as a standby system with respect to the primary autonomous driving system ([0127]-[0129] discuss the secondary control unit NSG taking over vehicle control from the main control device HSG and carrying out an emergency target trajectory herein being interpreted as a fail operational action with [0130] giving an example of the emergency trajectory including a stop position ahead in your own lane herein being interpreted as a fail-safe action).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trajectory system of modified Beller and further modify it with the secondary control unit of Oltmann as Oltmann teaches that using a secondary control unit for emergency braking control will allow the system to perform emergency braking even if the primary control unit or associated equipment fails [0149].
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666